DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,459,697. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 9,459,697. A method of controlling a machine, comprising sensing a variation of position of at least one control object using an imaging system; determining from the variation one or more primitives describing at least one of motion of the limitation of US Patent No. 9,457,697 having limitations comparing the one or more primitives to one or more templates in a library of gesture templates; selecting from a result of the comparing a set of templates of possible gestures corresponding to the one or more primitives; and providing at least one of the set of templates of possible gestures as an indication of a command to issue to a machine under control responsive to the variation. 
The difference is the claims US Patent No. 9,459,697 having the limitations primitives describing at least one of motion made in space by the control object and character of the control object which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/666,534 into the narrower limitation of the U.S. Patent No. 9,459,697 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 18 and 19 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 9,459,697.

Instant Application No. 17/666,534.
Claim 2.  A method of controlling a machine, comprising: 
sensing a variation of position of a control object using an imaging system; 
determining, from the variation, one or more primitives describing a characteristic of a control object moving in space; comparing the one or more primitives to one or more gesture templates in a library of gesture templates; selecting, based on a result of the comparing, one or more gesture templates corresponding to the one or more primitives; 
and providing, responsive to the variation at, least one gesture template of the selected one or more gesture templates as an indication of a command to issue to a machine under control;
computationally determining a degree of completion of at least one gesture; and
modifying contents of a display in accordance with the determined degree of completion, such that the display gradually fills in an indicator with color or shading indicating how close motion of the control object is to completing the gesture.

US Patent No. 9,459,697.
Claim 1.  A method of controlling a machine, comprising: 
sensing a variation of position of at least one control object using an imaging system; determining from the variation one or more primitives describing at least one of motion made in space by the control object and character of the control object; comparing the one or more primitives to one or more templates in a library of gesture templates; selecting from a result of the comparing a set of templates of possible gestures corresponding to the one or more primitives; and providing at least one of the set of templates of possible gestures as an indication of a command to issue to a machine under control responsive to the variation.



Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, (Hildreth et al. US Patent Application Publication No. 2009/0217211) and Freeman (US Patent No. 5,454,043) combination fail to disclose or suggest one or more of the features of the independent claims 2, 18 and 19.
In summary, Hildreth discloses shapes and configurations of the enhanced control. Control is a circular control including eight icons emanating, hub-and-spoke fashion, from a central region. The central region is generally aligned with the center of the user interface. Control is a circular sector-shaped control, including four icons also emanating, hub-and-spoke fashion, from a central region located adjacent to the lower right corner of the user interface.
Freeman teaches the moving gesture is detected from the 3-D space-time orientation map merged into the two-dimensional frequency of occurrence vs. angle and movement histogram or template. The 2-D histogram or template is a plot of the frequency of occurrence of a given spatio-temporal orientation; and providing at least one gesture template of the selected one or more gesture templates as an indication of a command.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 2 and similarly recited in claim independent claims 18 and 19.
Specifically, the prior art fails to teach a method of controlling a machine, comprising: 
sensing a variation of position of a control object using an imaging system; determining, from the variation, one or more primitives describing a characteristic of a control object moving in space; comparing the one or more primitives to one or more gesture templates in a library of gesture templates; selecting, based on a result of the comparing, one or more gesture templates corresponding to the one or more primitives; and providing, responsive to the variation at, least one gesture template of the selected one or more gesture templates as an indication of a command to issue to a machine under control; computationally determining a degree of completion of at least one gesture; and modifying contents of a display in accordance with the determined degree of completion, such that the display gradually fills in an indicator with color or shading indicating how close motion of the control object is to completing the gesture.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-12 and 15-19 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAO H NGUYEN/Primary Examiner, Art Unit 2171